Judgment and order reversed and new trial granted, with costs to the appellant to *965abide the event, upon the ground that under the authority of Hall v. New York Telephone Co. (220 N. Y. 299) the trial justice erroneously charged the jury that the burden of proof was on the plaintiff to establish his freedom from contributory negligence. All concurred, except Kellogg, P. J., who dissented upon the ground that the erroneous charge could not have changed the result as no legal liability was shown.